EXHIBIT 10.4

(Company)

OFFICEMAX INCORPORATED

2013 Annual Incentive Award Agreement

This potential Annual Incentive Award (the “Award”) is granted on Date (the
“Award Date”), by OfficeMax Incorporated (the “Company”) to Name (“Awardee” or
“you”) pursuant to the 2003 OfficeMax Incentive and Performance Plan, as may be
amended from time to time (the “Plan”), and the following terms and conditions
of this agreement (the “Agreement”):

 

1. Terms and Conditions. The Award is subject to all the terms and conditions of
the Plan. All capitalized terms not defined in this Agreement shall have the
meaning stated in the Plan. If there is any inconsistency between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control
unless this Agreement expressly states that an exception to the Plan is being
made.

 

2. Definitions. For purposes of this Award, the following terms shall have the
meanings stated below.

 

  2.1. “Award Period” means the Company’s fiscal year ending on December 28,
2013.

 

  2.2. “Base Salary” means your annual pay rate in effect at the end of the
Award Period, (a) including any amounts deferred pursuant to an election under
any 401(k) plan, pre-tax premium plan, deferred compensation plan, or flexible
spending account sponsored by the Company or any Subsidiary, (b) but excluding
any incentive compensation, employee benefit, or other cash benefit paid or
provided under any incentive, bonus or employee benefit plan sponsored by the
Company or any Subsidiary, and/or any excellence award, gains upon stock option
exercises, restricted stock grants or vesting, moving or travel expense
reimbursement, imputed income, or tax gross-ups, without regard to whether the
payment or gain is taxable income to you.

 

  2.3. “Cash Flow” means the Company’s cash from operations less capital
expenditures, excluding the impact of foreign currency exchange rate
fluctuation, for the award period as calculated by the Company, consistent with
Section 162(m) of the Code, in its sole and complete discretion.

 

  2.4. “EBIT” means the Company’s earnings from continuing operations, excluding
the impact of foreign currency exchange rate fluctuation, before interest and
taxes adjusted for special items as disclosed and discussed in the earnings
release for the award period, as calculated by the Company, consistent with
Section 162(m) of the Code, in its sole and complete discretion.

 

  2.5. “Net Sales” means the Company’s net sales, excluding the impact of
foreign currency exchange rate fluctuation, for the award period as calculated
by the Company, consistent with Section 162(m) of the Code, in its sole and
complete discretion.

 

  2.6. “Return on Sales” means the ratio of the Company’s EBIT divided by Net
Sales. Specifically, the ratio of the Company’s EBIT to Net Sales, expressed as
a percentage, for the award period as calculated by the Company, consistent with
Section 162(m) of the Code, in its sole and complete discretion.

 

3. Target Award. You are hereby awarded a target Award of xx% of your Base
Salary (referred to herein as your “Target Award”) subject to the terms and
conditions set forth in the Plan and this Agreement.

 

4.

Minimum Performance Measurement. As a condition of payment of the Award, the
Company must achieve positive net income from continuing operations available to
OfficeMax common shareholders adjusted for special items as disclosed and
discussed in the earnings release. If



--------------------------------------------------------------------------------

  the above minimum performance measurements are achieved, then you may be
eligible to receive up to 175% of your Target Award. The actual amount of your
Award will be determined pursuant to and in accordance with paragraph 5.

 

5. Award Calculation. Your Award will be calculated as follows:

 

  5.1. Based on the Company’s Net Sales, EBIT, Cash Flow and Return on Sales, as
weighted below, a payout amount will be determined using the chart below:

 

Net Sales *

(millions)

Weight: 20%

   EBIT *
(millions)
Weight: 30%    ROS
Percentage
Weight: 30%    Cash Flow *
(millions)
Weight: 20%    Level of
Payout                 0 %                20 %                80 %             
  100 %                125 %                150 %                175 % 

 

* The total Company performance targets of Net Sales, EBIT and Cash Flow
reflected in the table above, will be adjusted for foreign currency exchange
rate fluctuations.

The applicable percentage is separately applied to each weighted performance
measurement.

 

  5.2. General Terms.

 

  5.2.1 Payout multiples between the percentages and numbers indicated on the
chart above will be calculated using straight-line interpolation.

 

  5.2.2 Any Award that is earned will be paid in cash as soon as practicable
after the Award Period, but in no event later than March 15 of the year
following the year in which the Award Period ended.

 

  5.2.3 If you are on a leave of absence during the Award Period, any Award
payable to you shall be prorated based solely on the number of days during the
Award Period that you actually worked and were eligible to participate in the
Plan divided by the total number of days in the Award Period.

 

  5.2.4 You must be actively employed or newly eligible for 90 days in order to
be eligible to participate in the Plan for the Award Period.

 

  5.2.5 No Award shall be earned if you receive a performing rating of “below
expectations” or “unsatisfactory” and/or “does not live values” under the
performance management program for the Award Period.

 

6. Effect of Termination of Employment. If you terminate employment at any time
on or after the Award Date and before the Award is paid, your Award will be
treated as follows:

 

  6.1. If your termination of employment is a direct result of the sale or
permanent closure of any facility or operating unit of the Company or any
Subsidiary, or a bona fide curtailment, or a reduction in workforce, as
determined by the Company in its sole and complete discretion, and you execute a
waiver/release in the form required by the Company, you will receive a pro rata
Award, if an Award is paid, based on the number of days during the Award Period
that you were employed with the Company and were eligible to participate in the
Plan divided by the total number of days in the Award Period.

 

2



--------------------------------------------------------------------------------

  6.2. If your termination of employment is a result of your death or total and
permanent disability, as determined by the Company in its sole and complete
discretion, you (or your estate, in the event of your death) will receive a pro
rata Award, if an Award is paid, calculated as provided in paragraph 6.1.

 

  6.3. If, at the time of your termination, you are at least age 55 and have
completed at least 10 years of employment with the Company, as determined by the
Company in its sole and complete discretion, you will receive a pro rata Award,
if an Award is paid, calculated as provided in paragraph 6.1.

 

  6.4. You must be actively employed with the Company for a minimum of 90 days
during the Award Period in order to be eligible for any pro rata payment
described in this paragraph 6.

 

  6.5. Except as described in paragraphs 5.2.3, 6.1, 6.2 and 6.3, you must be
actively employed by the Company or its Subsidiary on the date Awards are paid
in order to be eligible to receive payment of an Award. You have no vested
interest to the Award prior to the Award actually being paid to you by the
Company. If you terminate employment with the Company for any reason other than
as described in paragraph 6.1, 6.2 or 6.3, whether your termination is voluntary
or involuntary, with or without cause, you will not be eligible to receive
payment of any Award for the Award Period.

 

7. Right of the Committee. The Committee reserves the right to reduce or
eliminate the Award for any reason.

 

8. Change in Control. In the event of a Change in Control prior to the end of
the Award Period, the continuing entity may continue this Award. Notwithstanding
any provisions of this Agreement or the Plan to the contrary, if the continuing
entity does not so continue this Award, this Award shall become immediately
fully vested and 100% of your Target Award shall be payable as of the date of
such Change in Control.

You must sign this Agreement and return it to OfficeMax’s Compensation
Department on or before March 15, 2013. Return your executed Agreement to: Becky
Rios, OfficeMax, Compensation Department, 263 Shuman Boulevard, Naperville,
Illinois 60563 or by fax at (630)647-3722.

 

OfficeMax Incorporated     Awardee: Name    

 

Steve Parsons     Signature

Executive Vice President,

Chief Human Resources Officer

       

 

    Printed Name    

 

    Date

 

3